DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bae (WO 2006/073249 A1) 
Regarding claim 5, Bae discloses injecting oxygen or oxygen-containing gas to water through an injector to charge the water with oxygen gas (Fig. 1, injector 320); 
pumping the water (Fig. 1, pump 310) charged with the oxygen gas from the injector into and through a coil to create a water/oxygen contact time therein (Fig. 1, coiled hose 340); 
and supplying the oxygenated water resulting from the coil to the animals, wherein the oxygenated water supplied to the animals is saturated with dissolved oxygen under ambient conditions (Fig. 1, cork 132 leads to the effluent pipe).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (WO 2006/073249 A1) in view of Chuang (US Pub. 2007/0257381 A1).
Regarding claim 3, Bae discloses an installation comprising: 
an injector, configured and adapted to inject a gas into water (Fig. 1, injector 320); 
a source of oxygen gas, or a source of a gas mixture comprising oxygen gas, fluidically connected to the gas line and capable of delivering the oxygen, or the gas mixture comprising oxygen, into the gas line (Fig. 1, oxygen generator 200); 
and a water recirculation loop including: 
a water tank, at atmospheric pressure, connected to the water inlet line, and configured and adapted to supply the injector with fresh water (Fig. 1, input tube 110 and output tube 120 are in communication with reservoir 100 which is open to the atmosphere); 
a coil fluidically connected to a pump, the pump being fluidically connected to the injector, wherein the coil is capable of receiving water charged with oxygen gas from the injector through the pump, wherein the coil is configured and adapted to create a water/oxygen contact time (Fig. 1, coiled hose 340);
an overflow valve, configured and adapted to direct a flow of an oxygenated water resulting from the coil to the animals for watering, or partially to the animals for watering and partially back to the water tank (Fig. 1, cork 132).
However, Bae does not disclose as taught by Chuang, a water inlet line and a gas inlet line, both fluidically connected to the injector, respectively (Pg. 1, [0014], lines 5-7: “The air compressor 1 and the venturi tube 4 are connected in parallel between a water inlet pipe 10 and a first water delivery pipe 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the installation of Bae to include the venturi of Chuang as it is a well-known and effective method for injecting gas into a liquid.
Regarding claim 4, Bae as modified by Chuang does not disclose an oxygen analyzer is installed (No reference of an oxygen analyzer was found in either reference).
Regarding claim 6, Bae as modified by Chuang discloses the claimed invention in addition to as taught by Chunag, the injector is a Venturi type injector (Pg. 1, [0014], lines 5-7: “The air compressor 1 and the venturi tube 4 are connected in parallel between a water inlet pipe 10 and a first water delivery pipe 11”).
	Regarding claim 7, Bae as modified by Chuang discloses the claimed invention except for the gas mixture comprise 70% oxygen and 30% CO2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a gas mixture of this proportion because it might be ideal for animal consumption, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 8, Bae as modified by Chuang discloses the claimed invention except for the water/oxygen contact time is greater than 10 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the contact time to be 10 seconds because this might be required for adequate dissolution of the gas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 9, Bae as modified by Chuang discloses the claimed invention except for the water/oxygen contact time is between 10 and 30 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the contact time to be between 10 and 30 seconds because this might be required for adequate dissolution of the gas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Amendment
Applicant’s arguments with respect to claim(s) 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649